Citation Nr: 0921604	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-27 776A	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond October 7, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to 
January 1992 and from January 6, 1993 to August 16, 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The case was then transferred to the 
Nashville, Tennessee RO.  

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned at the Nashville, Tennessee 
RO.  


FINDINGS OF FACT

1.  Ten years from the date of the Veteran's separation from 
active service was August 2006; therefore, the Veteran's 
basic delimiting period for receiving Chapter 30 educational 
benefits has expired.

2.  The Veteran was prevented from initiating/completing a 
chosen program of education within the otherwise applicable 
eligibility period because of physical and mental 
disabilities that did not result from her willful misconduct.


CONCLUSION OF LAW

An extension of the August 16, 2006 delimiting date for 
Chapter 30, Title 38, United States Code, educational 
assistance benefits, by 13 months and 7 days is warranted.  
38 U.S.C.A. § 3031 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
21.7050, 21.7051 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

The Veteran was separated from active duty on August 16, 
1996.  VA law and regulations provide a 10-year period of 
eligibility during which an individual may be entitled to 
educational assistance benefits; that period begins on the 
date of the Veteran's last discharge from active duty.  38 
U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  Thus, the Veteran's 
10-year period of eligibility ended as of August 16, 2006, 
which was 10 years after she was discharged from service.  
38 U.S.C.A. § 3031(d).  Thus, the Veteran's delimiting date 
for use of Chapter 30 benefits has expired.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
Veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. § 
21.7051(a) (2).

In this case, per a May 2007 rating decision, it was 
determined that training was medically infeasible for the 
Veteran for the period of July 1, 2003 to October 7, 2003.  
In sum, a 99 day extension was granted.  The Veteran seeks an 
extension of 13 months and 7 days.  

A review of the record shows that the Veteran was service-
connected for the following effective August 17, 1996: 
traumatic brain injury with organic mood disorder, post 
concussive behavioral changes, pain disorder, posttraumatic 
stress disorder; post-concussive headaches; fracture of the 
pubic ramus with involvement of the sternum; right hip pain 
with limited motion; mechanical low back pain; skin 
condition; and frostbite of the feet.  The skin condition and 
frostbite of the feet were rated as non-compensable and those 
ratings have remained the same.  The fracture of the pubic 
ramus with involvement of the sternum, right hip pain with 
limited motion, and mechanical low back pain were each rated 
as 10 percent disabling and those ratings have remained the 
same.  The initial rating for the post-concussive headaches 
was 10 percent effective August 17, 1996; 30 percent 
effective June 7, 2001; and 50 percent effective October 10, 
2003.  The traumatic brain injury with associated psychiatric 
disorders was rated as 30 percent disabling effective August 
17, 1997; 70 percent disabling effective December 14, 1998, 
and 100 percent disabling effective June 7, 2001.  

The Veteran reported that she was enrolled in school for the 
Fall 2003 semester, but dropped out on October 3, 2003, due 
to residuals of her traumatic brain injury, including due to 
the post-concussive headaches and associated syncopal 
episodes.  The record confirms this information and reflects 
her complete withdrawal from classes on that date.  

She underwent VA examinations in December 2003 which 
confirmed her continued residuals of traumatic brain injury 
and which indicated that she had medically withdrawn from 
classes, was disabled, could not work, and was unable to 
drive for at least 6 months.  Her Global Assessment of 
Functioning was 45, reflective of serious symptoms.  See 
generally 38 C.F.R. § 4.130.

Based on the VA examinations, in a March 2004 rating 
decision, the Veteran was granted entitlement to special 
monthly compensation on account of being housebound effective 
October 2003.  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i).

The Board notes that the housebound rating is still in 
effect.

At her personal hearing and in correspondence of record, the 
Veteran testified that she was seeking an extension of 13 
months and 7 days.  She related that she had been unable to 
attend school ever since her October 2003 withdrawal, but had 
returned in April 2005.  She indicated that during that time 
period of approximately 1.5 years, she was not working or 
attending school.

An overall view of the records establishes that the Veteran 
is entitled to the specific extension that she seeks, 13 
months and 7 days.  Her service-connected traumatic brain 
injury and post-concussive headaches prevented her from 
participating in her chosen program of education within the 
otherwise applicable eligibility period.  See 38 C.F.R. § 
21.7051(a) (2).  The medical evidence of record and certainly 
the special monthly compensation rating on account of being 
housebound support that conclusion.  Thus, the criteria for 
an extension of the Chapter 30 delimiting period for 13 
months and 7 days have been met.


ORDER

Entitlement to an additional 13 months and 7 days of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


